internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no 45o tam-127804-15 -------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------- -------------------------------------------------------------------- ----------------- ---------------- -------------------------------------------------- legend sub x ------------------------------------- ---------------------- this technical_advice_memorandum tam incorporates by reference the issues conclusions facts law and analyses for issue sec_1 and provided in tam date tam1 this tam although in agreement with the conclusion under issue of tam1 replaces the analysis regarding that issue with the following sec_45o provides a limit on the amount of credit that may be claimed with respect to any facility for any taxable_year thus the sec_45o credit is accrued on a per facility basis the term facility is not specifically defined in the statute and the service has not issued guidance concerning what constitutes a facility for purposes of sec_45o tax_credits are a matter of legislative grace and are allowed only as clearly provided by statute therefore we believe that the best approach is to narrowly define the term facility within the plain meaning of the statute to the extent the statute is unclear we look to the accompanying statutory background to determine whether x constitutes a facility under sec_45o 311_us_46 see also 292_us_435 u s v mcferrin stinson 570_f3d_672 5th cir tam-127804-15 sec_45o provides in part that qualified chemical security expenditures include the following limitation and prevention of access to controls of specified chemicals stored at the facility protecting the perimeter of specified agricultural chemicals installation of security lighting cameras recording equipment and intrusion detection sensors implementation of measures to increase computer or computer network security and implementing a site security plan these types of expenses usually involve security measures for protecting on-site facilities located at the taxpayer’s physical location this interpretation is supported by the statutory background as reflected in congressman lewis’ remarks which specifically refer to enhancement of on-site security and not to security costs related to transportation units congressman lewis stated that the legislation that i have proposed the agricultural business security tax_credit act extends tax initiatives to help defray the high costs agricultural businesses now face enhancing on-site security i believe the incentives offered in the agricultural business security tax_credit act will promote improved security at agricultural facilities that handle chemicals and fertilizers helping them take the necessary steps to better protect u s agriculture and the american public from potential threats and other illegal activity cong rec e728-02 thus sec_45o intends to promote the enhanced protection of specified agricultural chemicals at on-site agricultural business facilities x is not a facility at a site that stores or handles chemicals such as a chemical plant or warehouse or farm building therefore it is not reasonable to consider x as a separate facility under sec_45o since to do so would expand the scope of the statute in addition as discussed above the applicable statute must be narrowly construed and there is simply no authority under the statute or accompanying statutory background for expanding the plain meaning of facility because a narrow interpretation of the statute is required we believe that categorizing x as a facility is too far reaching under a strict interpretation of this statute the nature of the qualifying expenses listed in the statute are indicative of the intent of the statute and are consistent with congressman lewis’ remarks relating to the enhancement of on-site security therefore the transportation units used by the taxpayer in transporting chemicals do not qualify as facilities under the provisions of sec_45o and the costs of security measures taken with respect to such transportation units do not qualify for the credit thus we conclude that sub may not treat certain expenditures incurred as qualified chemical security expenditures under sec_45o because x is not a facility for purposes of sec_45o caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
